Case: 20-40248     Document: 00515626059         Page: 1     Date Filed: 11/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 4, 2020
                                  No. 20-40248
                                                                        Lyle W. Cayce
                                                                             Clerk

   Suzanne S. Ron,

                                                           Plaintiff—Appellant,

                                       versus

   Avishai Ron, Individually and as Trustee of the Suzanne and Avi
   Ron 201 Children's Trust; Gary Stein,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-211


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          This appeal involves a dispute between ex-spouses over the alleged
   fraudulent transfer of community property funds to a trust established for the
   couple’s three children. Here, we review the district court’s judgment
   compelling arbitration of Plaintiff-Appellant’s claims against her former


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40248      Document: 00515626059           Page: 2    Date Filed: 11/04/2020




                                     No. 20-40248


   husband and dismissing her remaining claims against a second named
   defendant in the suit. For the following reasons, we AFFIRM.
                    I. Facts & Procedural History
          Suzanne S. Ron and Avishai Ron were married in 1994 and had three
   children. The couple enjoyed substantial success in the real estate business
   during their twenty-year marriage. In 2012, they established reciprocal trusts
   to benefit from the federal gift tax exemption available that year. The trust at
   the heart of this dispute was created by Suzanne and was titled the Suzanne
   and Avi Ron 2012 Children’s Trust (“Children’s Trust”). According to the
   original terms of the Children’s Trust, Suzanne was the settlor, Avi was the
   Trustee, the couple’s three children—Daniel, Alexander, and Adam—were
   the beneficiaries, and Gary Stein was named “Trust Protector.” As the Trust
   Protector, Stein had the authority to add and remove trustees and
   beneficiaries and he was also insulated from liability for certain actions
   pertaining to the trust.
          Suzanne filed for divorce from Avi in 2014 and the divorce was
   finalized in April 2017. The final divorce decree dividing the marital estate
   awarded Suzanne a $19 million equalization judgment. Avi appealed the
   decree and in October 2017, the two mediated their dispute before Alan
   Levin. When the mediation ended, they executed a Confidential Mediated
   Settlement Agreement (“MSA”). By the terms of the MSA, Suzanne
   accepted a reduced equalization judgment with a payment schedule and Avi
   agreed to no longer appeal the final divorce decree. The MSA also contained
   an arbitration clause pertaining to any future disputes.
          In 2018, Suzanne and Avi began to dispute their obligations under the
   MSA and Avi obtained an order compelling arbitration before Levin. Then
   in June 2019, Suzanne filed suit in federal district court. In her complaint, she
   named Avi as a defendant, both individually and as the trustee of the




                                          2
Case: 20-40248        Document: 00515626059         Page: 3   Date Filed: 11/04/2020




                                     No. 20-40248


   Children’s Trust. She alleged that “Avi caused assets in which Suzanne and
   Avi held community interests to be transferred to the Trust.” She claimed
   that the value of the fraudulent transfer totaled approximately $1.3 million.
   She also named Stein as a defendant alleging that, as the Trust Protector, he
   assisted Avi in completing the fraudulent transfers by appointing him as a
   beneficiary of the Children’s Trust. In total, Suzanne brought two claims
   against Avi: (1) conversion; and (2) violations of the Texas Uniform
   Fraudulent Transfer Act (“TUFTA”) 1; and three claims against Stein: (1)
   civil conspiracy based on conversion; (2) civil conspiracy to violate TUFTA;
   and (3) breach of fiduciary duty. She sought a money judgment, imposition
   of a constructive trust, damages, injunctive relief, a declaratory judgment,
   appointment of a receiver, TUFTA equitable remedies, attorneys’ fees and
   expenses, and costs.
          Stein moved to dismiss Suzanne’s claims against him pursuant to
   Federal Rule of Procedure 12(b)(6) and Avi moved to compel arbitration of
   Suzanne’s remaining claims. The magistrate judge issued a memorandum
   opinion recommending that Stein’s motion to dismiss be granted. The
   following day, it issued a second memorandum opinion recommending that
   the district court grant Avi’s motion to compel arbitration. The district court
   agreed, adopted the magistrate judge’s memorandum opinions and
   recommendations, and granted both motions. Suzanne filed this appeal.
                                  II. Discussion
          On appeal, Suzanne argues that the district court erred in granting
   Stein’s Rule 12(b)(6) motion to dismiss. She further contends that because




          1
              Tex. Bus. & Comm. Code § 24.001, et seq.




                                           3
Case: 20-40248      Document: 00515626059          Page: 4     Date Filed: 11/04/2020




                                    No. 20-40248


   there was no valid arbitration agreement in place, the district court erred in
   granting Avi’s motion to compel arbitration. We disagree on both counts.
   A. Motion to Dismiss
          We review the district court’s grant of a motion to dismiss de novo.
   Budhathoki v. Nielsen, 898 F.3d 504, 507 (5th Cir. 2018).
          Stein’s role, powers, and duties as the Trust Protector were defined
   under the express terms of the Children’s Trust. Relevant to Suzanne’s
   claims, Stein had the power to add and remove beneficiaries. Section 4.11(e)
   of the Children’s Trust describes the Trust Protector’s powers as follows:
                 The Trust Protector may add as a beneficiary of
                 any trust established hereunder (i) any
                 descendant of my husband’s parents; (ii) any
                 spouse or surviving spouse of any such
                 descendant (other than [Suzanne]); and (iii) any
                 charity, subject to any limitations the Trust
                 Protector determine appropriate. The Trust
                 Protector may also remove any beneficiary who
                 was added under this subsection.
   According to Suzanne, Stein took advantage of this provision and appointed
   Avi as a beneficiary of the Children’s Trust so that Avi could complete the
   alleged fraudulent transfer of community property to the trust. On these
   grounds, she brought claims against Stein for civil conspiracy based on
   conversion, civil conspiracy to violate TUFTA, and breach of fiduciary duty.
          In its memorandum opinion, the magistrate judge determined that
   Suzanne’s civil conspiracy claim failed under Chu v. Hong, 249 S.W.3d 441
   (Tex. 2008). We agree. In that case, the Texas Supreme Court held that
   because there is no independent tort for a spouse’s wrongful disposition of
   community property, third parties similarly could not be held liable on
   allegations of conspiring with the spouse. Id. at 447 (“Because [the plaintiff]




                                         4
Case: 20-40248      Document: 00515626059          Page: 5    Date Filed: 11/04/2020




                                    No. 20-40248


   has no tort claim against her former husband under Texas community-
   property law, she has no conspiracy claim against [her former husband’s
   attorney] for conspiring in such a tort.”). Here, because Suzanne could not
   advance a claim in tort against Avi for the alleged fraudulent transfer of their
   community assets to the Children’s Trust, she could not bring a claim against
   Stein for conspiring with Avi to complete the transfer. Id.
          Next, the magistrate judge addressed Suzanne’s claim that Stein
   conspired with Avi to violate TUFTA. Citing our decision in Mack v. Newton,
   737 F.2d 1343 (5th Cir. 1984), the magistrate judge held that her claim failed
   because Stein did not benefit from or receive a property interest in the alleged
   fraudulent transfer of community property. We agree with this reasoning. See
id. at 1361 (“[W]e are persuaded that the Texas statute . . . does not provide
   for recovery other than recovery of the property transferred or its value from
   one who is, directly or indirectly, a transferee or recipient thereof.”).
   Moreover, as the magistrate judge observed, most other jurisdictions
   similarly decline to permit claims based on derivative liability for fraudulent
   transfers. See Mann v. GTCR Golder Rauner, L.L.C., 483 F. Supp. 2d 884,
   918 (D. Ariz. 2007) (“[T]here is no independent cause of action for aiding
   and abetting a fraudulent transfer under the [Arizona Uniform Fraudulent
   Transfer Act].”); Freeman v. First Union Nat’l Bank, 865 So. 2d 1272, 1277
   (Fla. 2004) (“[W]e conclude that [the Florida Uniform Fraudulent Transfer
   Act] was not intended to serve as a vehicle by which a creditor may bring a
   suit against a non-transferee party . . . for monetary damages arising from the
   non-transferee party’s alleged aiding-abetting of a fraudulent money
   transfer.”); Magten Asset Mgmt. Corp. v. Paul Hastings Janofsky & Walker
   L.L.P., 2007 WL 129003, at *3 (D. Del. 2007) (recognizing that “[t]he
   majority of courts interpreting state UFTA laws . . . have concluded that
   liability cannot be imposed on non-transferees under aiding and abetting or
   conspiracy theories”). In other words, TUFTA liability is generally




                                          5
Case: 20-40248      Document: 00515626059           Page: 6     Date Filed: 11/04/2020




                                     No. 20-40248


   restricted to parties to the transfer. As someone who was not a party to and
   did not benefit from the alleged fraudulent transfer, Stein could not be held
   personally liable under TUFTA.
          Finally, the magistrate judge rejected Suzanne’s claim that, as Trust
   Protector, Stein breached both formal and informal fiduciary duties owed to
   her under the terms of the trust. The magistrate judge reasoned that the
   express terms of the trust did not create a formal fiduciary duty between Stein
   and Suzanne since she was neither a beneficiary nor an interested party to the
   trust. We agree.
          Fiduciary relationships can be formal or informal. “A formal fiduciary
   relationship arises as a matter of law in certain relationships, such as attorney-
   client, partnership, and trustee relationships.” Anglo-Dutch Petrol. Int’l, Inc.
   v. Smith, 243 S.W.3d 776, 781 (Tex. App.-Houston [14th Dist.] 2007, pet.
   denied) (citing Meyer v. Cathey, 167 S.W.3d 327, 330 (Tex. 2005)). Informal
   fiduciary relationships “can arise from a moral, social, domestic or purely
   personal relationship of trust and confidence, but to impose an informal
   fiduciary duty in a business transaction, the special relationship of trust and
   confidence must exist prior to and apart from the agreement made the basis
   of the suit.” Id. (citing Meyer, 167 S.W.3d at 331). “Not every relationship
   involving a high degree of trust and confidence rises to a fiduciary
   relationship.” Id. at 781–82 (citing Meyer, 167 S.W.3d at 330).
          Section 4.01 of the Children’s Trust provides that “The purpose of a
   Trust Protector is to direct [Suzanne’s] Trustee [i.e., Avi] in certain matters
   concerning the trust, and to assist, if needed, in achieving [Suzanne’s]
   objectives as expressed by the other provisions of [Suzanne’s] estate plan
   hereunder.” Although, as Suzanne points out, the Trust Protector’s
   authority is conferred in a fiduciary capacity, that does not equate to the
   establishment of a fiduciary relationship between Stein and Suzanne. At




                                           6
Case: 20-40248       Document: 00515626059          Page: 7    Date Filed: 11/04/2020




                                     No. 20-40248


   most, by its plain terms, Stein’s obligations under the Children’s Trust are
   to the trust itself and to the Trustee—Avi.
            We further agree with the magistrate judge’s determination that no
   informal fiduciary relationship existed between Stein and Suzanne because
   Suzanne failed to point to the existence of a special relationship of trust and
   confidence between herself and Stein that existed prior to, and apart from,
   the establishment of the Children’s Trust. Id. at 781 (“[T]o impose an
   informal fiduciary duty in a business transaction, the special relationship of
   trust and confidence must exist prior to and apart from the agreement made
   the basis of the suit.”). The district court did not err in granting Stein’s
   motion to dismiss.
   B. Motion to Compel Arbitration
            We review the district court’s ruling on a motion to compel arbitration
   de novo. Bowles v. OneMain Fin. Grp., L.L.C., 954 F.3d 722, 725 (5th Cir.
   2020).
            In ruling on a motion to compel arbitration, the court must first
   determine whether the parties agreed to arbitrate the particular type of
   dispute at issue. Carey v. 24 Hour Fitness, USA, Inc., 669 F.3d 202, 205 (5th
   Cir. 2012). In answering this question, the court considers: “(1) whether
   there is a valid agreement to arbitrate between the parties; and (2) whether
   the dispute in question falls within the scope of that arbitration agreement.”
   Id. The Federal Arbitration Act reflects a “liberal federal policy favoring
   arbitration.” CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012).
            Suzanne brought claims against Avi alleging conversion and violations
   of TUFTA. In analyzing Avi’s motion to compel arbitration, the magistrate
   judge correctly determined that the MSA amounted to prima facie evidence
   of a valid agreement to arbitrate. See Ridge Nat. Res. L.L.C. v. Double Eagle
   Royalty, L.P., 564 S.W.3d 105, 120–21 (Tex. App.—El Paso 2018, no pet.)




                                           7
Case: 20-40248      Document: 00515626059          Page: 8    Date Filed: 11/04/2020




                                    No. 20-40248


   (“The signed container contract sets out the terms of the underlying
   transaction, and the arbitration clause evinces a mutual intent to arbitrate. As
   such, we find that there is prima facie evidence of formation[.]”); see also
   Kmart Stores of Tex., L.L.C. v. Ramirez, 510 S.W.3d 559, 565 (Tex. App.—El
   Paso 2016, pet. denied).
          Suzanne argues that her claims under the Children’s Trust do not fall
   within the scope of the MSA and thus, the arbitration clause does not apply
   to those claims. We disagree. The record confirms that the MSA contains an
   extremely broad arbitration clause requiring the parties to “submit any
   dispute related to this agreement to Alan Levin for binding arbitration.” As
   the magistrate judge explained, the allegations in Suzanne’s complaint
   against Avi pertaining to the Children’s Trust repeatedly referenced the
   MSA. For example, in her amended complaint under the Children’s Trust,
   Suzanne specifically alleged that the MSA was the result of Avi’s fraud and
   breach of fiduciary duties. She also claimed that, under the MSA, she was
   Avi’s creditor and that the alleged $1.3 million fraudulent transfer was
   executed to defraud her as a creditor under the MSA. For these reasons, we
   conclude that Suzanne’s allegations against Avi involving the Children’s
   Trust squarely implicate the terms of the MSA and thus, fall within the scope
   of the valid arbitration agreement contained therein. The MSA’s release
   clause further supports this conclusion since it provides that the parties
   jointly released each other from “any and all claims” through the date of its




                                          8
Case: 20-40248        Document: 00515626059              Page: 9      Date Filed: 11/04/2020




                                         No. 20-40248


   execution. The district court did not err in granting Avi’s motion to compel
   arbitration. 2
                                   III. Conclusion
           The district court’s judgment granting Stein’s motion to dismiss and
   Avi’s motion to compel arbitration is AFFIRMED.




           2
             Suzanne also argues that the arbitration provision in the MSA is substantively
   unconscionable because Levin’s service as the parties’ mediator disqualifies him from
   serving as their arbitrator. We disagree. As the magistrate judge noted, Texas courts have
   held that a mediator can serve as an arbitrator in the same matter. See In re Provine, 312
   S.W.3d 824, 830 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (“Our court has held that
   a mediator can serve as an arbitrator in the same matter with the parties’ consent, because
   the parties know that information disclosed to the mediator during mediation can be used
   by the mediator in making an arbitration decision.”).




                                               9